DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17 in the reply filed on 6/17/22 is acknowledged.    
The traversal is on the ground(s) that no serious burden on the examiner exists in examining claims of fourth groups of inventions. This is not found persuasive because Applicant has not provided any showing or evidence to support such a conclusion. Clearly, consideration of additional claims drawn to one or more distinct groups of inventions in diverse categories of subject matter (as indicated in the OA dated 4/18/22) mandates different fields of search with the associated concomitant hundreds to thousands of patent and time consuming evaluation of those patents which gives rise to a sizeable burden on the examiner. Applicant has not established that the inventions of Group I-IV are not distinct.  The requirement is still deemed proper and is therefore made FINAL.
Claims 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions II-IV, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/18/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 2-4, entirely  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
whether “pressing tool” (claim 1, line 4) as same as that in claim 1, line 1 or not?
whether “a pressing jaw assembly” (claim 1, line 7) as same as that in claim 1, line 3 or not?
“pressing jaw assemblies” (claim 2, line 3) do not agree with “a pressing jaw assembly” as in claim 1, line 3. 
“the sensor data”(claim 1, line 9) lack proper antecedent basis, whether this directed to “corresponding  sensor  data” in line 8 of claim 1 or not.
“the control parameters”(plural)  (claim 3, lines 1-2) that does not reflect “at least one  specific  control parameter” as previous cited in line 2-3 of claim 2.  
Claims 6-9, 11-13 recites “adapted to” which is not structure and  do not further limit the claimed tool since no structure limitations existed thereto.
There is no connection between claims 2-4,  17 and  base claim 1. 
Since the elected claims directed to “a pressing tool” however, the body of the claim recites a number of structures but no interconnection between them in order to form a working tool therefore the claim considered to be incomplete.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the interconnection between structural elements under base claim 1 and claims 2-4 and/or the rest of the claims 5-17 as so to obtain or form a working tool.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dummermuth (6244085) or in view of Bungter et al (20160016222) 
Dummermuth discloses the claimed pressing tool 1 for plastically deforming a tubular workpiece, the pressing tool comprising: 
a pressing jaw receptacle 3 for coupling a pressing jaw assembly and pressing tool together (see Figs. 2-3).
a drive 2 adapted to drive a coupled pressing jaw assembly in order to apply a force to a workpiece (see Fig.1); 
a sensor system 34 adapted to identify a pressing jaw assembly and to provide corresponding sensor data (as discussed in col. 3, lines 45-50); 
a control (as discussed in col. 4, lines 64-67) adapted to control the drive based on the sensor data (see Figs. 1-5).  Thus, the above limitations are met by the applied reference.
If argues that the Dummermuth does not teach the sensor system then refers to Bungter et al (see Fig. 1, reference 23/25/30 for the teaching of a sensor system).  Therefore, one having an ordinary skill in the art at the effective filing date of the invention to employ the  Bungter ‘steaching as noted above onto the invention of Dummermuth in order to obtain the tool having the  sensor means including that as discussed above facilitate operation would result.
As applied to claim 5, the skilled person would implement an optical sensor inplace of the sensor/indicator 34/6 (see Fig. 3) of applied prior art in order to improve its monitoring without exercising any inventive skills.
Claims 6-13 appears to met by the above reference since no structure limitation set forth in the above claims.
As applied to claims 15-16, refer to Fig. 3, depicts that sensor 34 adapted to pressing the jaws of the jaw assembly set forth in above claims.
Claim(s) 2-4, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dummermuth (6244085) in view of Nghieml 6035775).
the Dummermuth teaches every aspect limitations set forth in the claim above with the exception of a storage medium and that as set forth in the above claims.  The Nghiem teaches such (see Fig. 4, depict control system includes memory 100).   Therefore, one having an ordinary skill in the art at the time of the effective filing date of the invention to employ the  Nghiem ‘steaching as noted above onto the invention of Dummermuth in order to obtain the tool including the memory medium in light of the teaching of Nghiem (see col. 3, lines 44-56).
Limitations of claims 3-4, 17 are also met similar to the discussion set forth in claim 2 above.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dummermuth (6244085) in view of Bungter et al (20160016222).
The Dummermuth teaches every aspect limitations set forth in the claim above with the exception of” wherein a sensor of the sensor system is arranged directly at the pressing jaw receptacle and wherein Page 4 of 8Application No.: 16/574289 Response Dated: June 17, 2022 Reply to Office Action of: April 18, 2022 the sensor is at least partially covered by an element of the pressing tool in a first configuration of the pressing tool and the element exposes the sensor in a second configuration of the pressing tool”. The Bungter et al teaches substantially above limitations (see Fig. 1, 25 readable as sensor system and is being arranged directly at the pressing jaw receptacle).   Therefore, it would have been obvious to one having an ordinary skill in the art at the time of the effective filing date of the invention to employ the  Bungter ‘steaching as noted above onto the invention of Dummermuth in order to obtain the tool having the above configuration requirements  by utilize w/ the known and available concept.
Claim(s) 1, 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franken Egbert (WO 03084719).
Franken Egbert discloses the claimed pressing tool 1 for plastically deforming a tubular workpiece, the pressing tool comprising: 
a pressing jaw receptacle 45 for coupling a pressing jaw assembly and pressing tool together (see Figs. 1-5).
a drive 4 adapted to drive a coupled pressing jaw assembly in order to apply a force to a workpiece (see abstract); 
a sensor system 39 adapted to identify a pressing jaw assembly and to provide corresponding sensor data (see Figs. 1-5); 
a control 13/14 adapted to control the drive based on the sensor data (see Figs. 1-5).
Note: Regarding Claims 1,7 & 8; the phrase(s) " adapted to” is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2111.04 and/or 2173.05(d). The office hereby notes the phrase(s) do not limit a claim to a particular structure but rather makes optional and does not denote how features are structurally associated; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Board Decision: Ex parte Miyazaki, 2008 WL 5105055 at *5(BPAI Nov. 19, 2008). Going further, it has been held that the recitation that an element is "capable of, “adapted to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Limitations of claims 6-13 appears to meet by the above reference, since no structure limitation set forth in the above claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt